DETAILED ACTION

1. It is hereby acknowledged that 17/072215 the following papers have been received and placed of record in the file: Remark date 10/16/20.  

Oath/Declaration
2. The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
3. The applicant’s drawings submitted are acceptable for examination purposes. 

..”Claim Objections
4.  Claims 1-20 are objected to because of the following informalities:  
Claims 1, 11, and 15 disclose “…providing to the UE one or more ATSSS-LL rules for the ATSSS-LL policy and an Internet Protocol (IP) address for the multiple access protocol data unit session for the UE..”. It is unclear the difference between the rules and policies since it seems either can be used in the specification. Specification disclose Referring to FIG. 1, FIG. 1 is a diagram of a system 100 in which techniques that facilitate extending a multiple access PDU session and ATSSS-LL policies/rules to an enterprise network may be implemented, according to an example embodiment. System 100 may include a user equipment (UE) 102, an enterprise network 104, 
and one or more data network(s) 150 external to the enterprise network 104. Enterprise network 104 may include access networks (ANs) 110, an SDA fabric 120, an authentication (auth) server 130, a wireless LAN controller (WLC) 132, a network policy manager 134, and WWA control nodes 140. (see paragraph [0017], [025],[050],[085])Appropriate correction is required.
Claim 8 recites “the measurement logic”, there does not seem to be a measurement logic recited previously.  This can be considered lacking antecedent basis.  


Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. Claims 1,5-11,13-15,17-20 are rejected under 35 U.S.C. §103 as being unpatentable over Liao (US 2021/0007166A1) in view of NPL- 3GPP ETSI TS 123 501 V16.5.1 (2020-09) referred to as 3GPP


Regarding claim 1, Lia teaches a method comprising: 
providing to the UE one or more ATSSS-LL rules for the ATSSS-LL policy and an Internet Protocol (IP) address for the multiple access protocol data unit session for the UE, (see Liao paragraph [0055],[0071][0074],[0079], [0080] explains PCF provides ATSSS rules to SMF and UE based on service provider policy, also explains IP address of PDU session, Fig. 9, 10)  wherein the IP address is utilized for a wireless local area access network connection for the UE established via a wireless local area access network of the enterprise network in which the enterprise network provides a common data plane for traffic of the UE for both the wireless wide area access network and the wireless local area access network.  (see Liao paragraph [0079], [0080] explains Multi-Access PDU link multipath for 3GPP and PDU link (non-3GPP) ) 
While Liao explains request ATSS first based on service request from AF, as well as registration (see paragraph [0077], [0082], [0085]) does not explicitly disclose these limitations however 3GPP obtaining a request for an Access Traffic Steering, Switching, and Splitting Low-Layer (ATSSS-LL) policy for a user equipment (UE) for establishing a multiple access protocol data unit session for the UE via a wireless wide area access network for an enterprise network; (see 3GPP TS 23.501 page 131 explains PDU session for enterprise connectivity, page 306 explains register over 3GPP and non-3GPP and sends PDU Session establishment request over access)  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Liao to include 3GPP’s.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further prevent overloading and improve reliability (see page 129) 

Regarding claim 5, the modified Lai taught the method of Claim 1, as described above.  The modified Lai further teaches comprising: providing a multiple access protocol data unit session identifier to the UE.  (see Lai paragraph [0070], [0071] explains MA PDU session contains IP traffic, see 3GPP page 50, 105, 119 explains Ip address for UE )

Regarding claim 6, the modified Lai taught the method of Claim 1, as described above.  The modified Lai further teaches wherein when the multiple access protocol data unit session for the UE is established via the wireless wide area access network before the wireless local area access network connection is established for the UE,
 the method further comprising: 
obtaining a dynamic host configuration protocol (DHCP) proxy request for the UE that includes a multiple access protocol data unit session identifier for the UE; (see 3GPP pages 155, 337 explains IP address allocation)
 and providing the IP address to the UE for establishing the wireless local area access network connection for the wireless local area access network.  (see Lai paragraph [0070], [0071] explains MA PDU session contains IP traffic, see 3GPP pages 155, 337 explains IP address allocation)

Regarding claim 7, the modified Lai taught the method of Claim 1, as described above.  The modified Lai further teaches comprising: providing to the UE an IP address or a Fully Qualified Domain Name (FQDN) for measurement logic within the enterprise network.  (3GPP page 50, 119 explains Ip address for UE; see Lai paragraph [0070], [0071] explains MA PDU session contains IP traffic, paragraph [0103] explains FQDN)  

Regarding claim 8, the modified Lai taught the method of Claim 6, wherein the measurement logic is configured for one or more of: a first node providing interconnection with the wireless wide area access network for the enterprise network; a second node providing interconnection with the wireless local area access network for the enterprise network; and a third node providing interconnection with one or more external data networks for the enterprise network.  (see 3GPP TS 23.501 page 131 explains PDU session for enterprise connectivity, page 306 explains register over 3GPP and non-3GPP and sends PDU Session establishment request over access; )  

Regarding claim 9. The method of Claim 8, further comprising: performing one or more measurements of the enterprise network, the wireless wide area access network, and the wireless local area access network by at least one of the UE and the measurement logic; updating at least one ATSSS-LL rule based on the one or more measurements to generate at least one updated ATSSS-LL rule; and communicating the at least one updated ATSSS-LL rule to the UE and the third node.  (Liao paragraph [0096], [0102] explains rules for user traffic and paths 3GPP pages 305-307, 314-317 explains ATSSS rules)

Regarding claim 10, the modified Lai taught the method of Claim 1, as described above.  The modified Lai further teaches wherein the wireless wide area access network is at least one of: a Citizens Broadband Radio Service (CBRS) access network; a Third Generation Partnership Project (3GPP) Fifth Generation (5G) access network; and a Third Generation Partnership Project (3GPP) next Generation (nG) access network.  (see Liao paragraph [0025],[0055] explains use of 5G; see 3gpp page 79, 388 explains 5G and ngap for 3GPP access and non-3GPP access)

Regarding claim 11. One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations, comprising: and providing to the UE one or more ATSSS-LL rules for the ATSSS-LL policy and an Internet Protocol (IP) address for the multiple access protocol data unit session for the UE, (see Liao paragraph [0055],[0071][0074],[0079], [0080] explains PCF provides ATSSS rules to SMF and UE based on service provider policy, also explains IP address of PDU session, Fig. 9, 10)  wherein the IP address is utilized for a wireless local area access network connection for the UE established via a wireless local area access network of the enterprise network in which the enterprise network provides a common data plane for traffic of the UE for both the wireless wide area access network and the wireless local area access network.  (see Liao paragraph [0080] explains Multi-Access PDU link multipath for 3GPP and PDU link (non-3GPP) ) 
While Liao explains request ATSS first based on service request from AF, as well as registration (see paragraph [0077], [0082], [0085]) does not explicitly disclose these limitations however 3GPP obtaining a request for an Access Traffic Steering, Switching, and Splitting Low-Layer (ATSSS-LL) policy for a user equipment (UE) for establishing a multiple access protocol data unit session for the UE via a wireless wide area access network for an enterprise network; (see 3GPP TS 23.501 page 131 explains PDU session for enterprise connectivity, page 306 explains register over 3GPP and non-3GPP and sends PDU Session establishment request over access)  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Liao to include 3GPP’s.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further prevent overloading and improve reliability (see page 129) 



Regarding claim 13, the modified Lai taught the media of Claim 11, as described above.  The modified Lai further teaches comprising instructions that, when executed by the processor, cause the processor to perform operations, comprising: providing a multiple access protocol data unit session identifier to the UE.  (see Lai paragraph [0070], [0071] explains MA PDU session contains IP traffic, see 3GPP pages 155, 337 explains IP address allocation)

Regarding claim 14. The media of Claim 11, as described above.  The modified Lai further teaches comprising instructions that, when executed by the processor, cause the processor to perform operations, comprising: providing to the UE an IP address or a Fully Qualified Domain Name (FQDN) for measurement logic within the enterprise network.   (3GPP page 50, 119 explains Ip address for UE; see Lai paragraph [0070], [0071] explains MA PDU session contains IP traffic, paragraph [0103] explains FQDN)  )  

Regarding claim 15, Liao teaches  a system comprising: at least one memory element for storing data; and at least one processor for executing instructions associated with the data, wherein executing the instructions causes the system to perform operations, comprising: obtaining a request for an Access Traffic Steering, Switching, and Splitting Low- Layer (ATSSS-LL) policy for a user equipment (UE) for establishing a multiple access protocol data unit session for the UE via a wireless wide area access network for an enterprise network; and providing to the UE one or more ATSSS-LL rules for the ATSSS-LL policy and an Internet Protocol (IP) address for the multiple access protocol data unit session for the UE, (see Liao paragraph [0055],[0071][0074],[0079], [0080] explains PCF provides ATSSS rules to SMF and UE based on service provider policy, also explains IP address of PDU session, Fig. 9, 10)  wherein the IP address is utilized for a wireless local area access network connection for the UE established via a wireless local area access network of the enterprise network in which the enterprise network provides a common data plane for traffic of the UE for both the wireless wide area access network and the wireless local area access network.  (see Liao paragraph [0080] explains Multi-Access PDU link multipath for 3GPP and PDU link (non-3GPP) ) 
While Liao explains request ATSS first based on service request from AF, as well as registration (see paragraph [0077], [0082], [0085]) does not explicitly disclose these limitations however 3GPP obtaining a request for an Access Traffic Steering, Switching, and Splitting Low-Layer (ATSSS-LL) policy for a user equipment (UE) for establishing a multiple access protocol data unit session for the UE via a wireless wide area access network for an enterprise network; (see 3GPP TS 23.501 page 131 explains PDU session for enterprise connectivity, page 306 explains register over 3GPP and non-3GPP and sends PDU Session establishment request over access)  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Liao to include 3GPP’s.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further prevent overloading and improve reliability (see page 129) 


Regarding claim 17, the modified Lai taught the system of Claim 15, as described above.  The modified Lai further teaches wherein executing the instructions causes the system to perform further operations, comprising: providing a multiple access protocol data unit session identifier to the UE. (see Lai paragraph [0070], [0071] explains MA PDU session contains IP traffic, see 3GPP pages 155, 337 explains IP address allocation)

Regarding claim 18, the modified Lai taught the system of Claim 15, as described above.  The modified Lai further teaches wherein executing the instructions causes the system to perform further operations, comprising: providing to the UE an IP address or a Fully Qualified Domain Name (FQDN) for measurement logic within the enterprise network, wherein the measurement logic is configured for one or more of: a first node providing interconnection with the wireless wide area access network for the enterprise network; a second node providing interconnection with the wireless local area access network for the enterprise network; and a third node providing interconnection with one or more external data networks for the enterprise network.  (see 3GPP TS 23.501 page 131 explains PDU session for enterprise connectivity, page 306 explains register over 3GPP and non-3GPP and sends PDU Session establishment request over access )  

Regarding claim 19, the modified Lai taught the system of Claim 18, as described above.  The modified Lai further teaches wherein executing the instructions causes the system to perform further operations, comprising: performing one or more measurements of the enterprise network, the wireless wide area access network, and the wireless local area access network by at least one of the UE and the measurement logic;(see 3GPP pages 54, 55  explains PMF)  updating at least one ATSSS-LL rule based on the one or more measurements to generate at least one updated ATSSS-LL rule; and communicating the at least one updated ATSSS-LL rule to the UE and the third node. (Liao paragraph [0096], [0102] explains rules for user traffic and paths 3GPP pages 305-307, 314-317 explains ATSSS rules)

 
Regarding claim 20, the modified Lai taught the system of Claim 15, as described above.  The modified Lai further teaches wherein the wireless wide area access network is at least one of: a Citizens Broadband Radio Service (CBRS) access network; a Third Generation Partnership Project (3GPP) Fifth Generation (5G) access network; and a Third Generation Partnership Project (3GPP) next Generation (nG) access network.  (see Liao paragraph [0025],[0055] explains use of 5G; see 3gpp page 79, 388 explains 5G and ngap for 3GPP access and non-3GPP access)

Allowable Subject Matter

7. Claims 2-4, 12, 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening.

Examiner’s Note:
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure:
Sirotkin et al(US 11190989) explains , Multi-Access Convergence Methods may support Access Traffic Steering, Switching, and Splitting (ATSSS) in Next-Gen 3GPP Cellular Network integrated with Non-3GPP Network. A GRE tunneling based user plane convergence method was included in TR 23.793 as one of the options for solution #1, wherein the GRE tunnel is terminated at UPu-AT3SF on the network side. On the other hand, the GRE tunneling method is used as the user-plane transport for non3GPP Access via N3IWF, wherein the GRE tunnel is terminated at N3IWF. As a result, we observed that the GRE-based method would require establishing two GRE tunnels, one terminating at N3IWF, and the other terminating at UPu-AT3SF .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478